Exhibit Brown Shoe Company, Inc. RESTRICTED STOCK UNIT AGREEMENT THIS AGREEMENT, made as of the by and between Brown Shoe Company, Inc., a New York corporation (hereinafter referred to as the “Company”), and hereinafter referred to as the “Director”), represents the grant of Restricted Stock Units (“Award”) as follows. 1.Number of Units; Vesting; Fair Market Value.Pursuant to action of the Board of Directors of the Company taken, upon the recommendation of the Governance and Nominating Committee, Company awards Restricted Stock Units (“RSUs”) to the Director (“Award”) on , 20 (“Date of Award”). Each RSU entitles the Director to receive in cash the Fair Market Value of one (1) share of the common stock of the Company (“Common Stock”) as of the Settlement Date provided in Section 2.This award shall vest contingent upon the Director’s continued service as a director of the Company until the date of the Company’s 20 Annual Meeting of Shareholders; and if the Director terminates service as a director with the Company prior to such annual meeting, the RSUs shall be forfeited, and no payment shall be made to the Director in respect of the RSUs. For purposes of this Agreement, “Fair Market Value” as of a given date means the mean between the high and low selling prices on the New York Stock Exchange of the Company’s Common Stock on such given date; provided that in the absence of actual sales on a given date, “Fair Market Value” means the mean between the high and low selling prices on the New York Stock Exchange of Common Stock on the last day preceding such given date on which a sale of the Common Stock occurred. 2.Settlement Date; Payment.The vested RSUs will be “settled” and become payable (“Settlement Date”) as of the earliest of the following dates: (a) the Director’s service as a director terminates; (b) the date specified pursuant to a proper election in accordance with Section 4 of this Agreement; or (c) date of Director’s death. Payment for the RSUs shall be made as soon as administratively practicable after the Settlement Date, but in no event more than thirty (30) days thereafter (or up to ninety (90) days in the event of the Director’s death).Neither the Director (nor the beneficiary in the event of the Director’s death) shall be entitled to choose, directly or indirectly, the taxable year in which payment occurs. 3.Dividend Equivalent.From the Date of Award through the Settlement Date, Director shall be credited with additional RSUs equivalent to the dividends (“Dividend Equivalent”) the Director would have received if the Director had been the owner of a number of shares of Common Stock equal to the number of RSUs credited to the Director on such dividend payment date. Any such Dividend Equivalent shall be converted into additional RSUs based on the fair market value of Common Stock on the dividend payment date. 4.Settlement Date Election.In lieu of settling the RSUs in cash as of the date of the Director’s service as a director terminates, the Director may elect to have the RSUs settled in cash as of a certain date (no earlier than two years following the Date of Award) by executing and returning the appropriate election form to the Company, which election form must be delivered to the Company prior to the end of the calendar year preceding the Date of Award (or if the Director has first been appointed as a director since the prior calendar year-end, such election form has been delivered to the Company within thirty (30) days of the Director’s appointment as a director). Any election or non-election shall be irrevocable after the election is made. In no event, however, will RSUs be settled as of a date after the Director’s termination of service as a director. 5.Death, Disability or Change In Control.Except as provided in the next sentence, Notwithstanding the foregoing, in the event of the occurrence of a “change in control” (as defined in the Brown Shoe Company, Inc. Incentive and Stock Compensation Plan of 2002, as Amended and Restated) or the disability of the Director (as defined in the Brown Shoe Company, Inc.
